Citation Nr: 0928232	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent prior to January 10, 2009, and in excess of 70 
percent from January 10, 2009, for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than October 
12, 2005, for the award of service connection for PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and R.B.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2006 and December 2006 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran and R.B. testified in June 2009 before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the VARO; a transcript is of record.


FINDINGS OF FACT

1.  For the entire rating period beginning on October 12, 
2005, the Veteran's PTSD has been characterized by suicidal 
ideation; hypervigilance; impaired impulse control; 
difficulty adapting to stressful situations, including work 
settings; and an inability to maintain effective 
relationships. 

2.  The Veteran filed his reopened claim for service 
connection for PTSD on October 12, 2005, several years after 
the final denial of his previous claim.

3.  The Veteran's service-connected disabilities prevent him 
from securing and following some type of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Giving the benefit of doubt to the Veteran, from October 
12, 2005, the criteria for an initial evaluation of 70 
percent, and no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  The legal criteria for an effective date prior to 
October 12, 2005, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.104, 3.105, 3.159, 3.400(b)(2) (2008).

3.  Giving the benefit of doubt to the Veteran, the criteria 
for entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement 
of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption 
of prejudicial error imposed an unreasonable evidentiary 
burden upon VA and encouraged abuse of the judicial process, 
and determinations on the issue of harmless error should be 
made on a case-by-case basis.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

In November 2005, May 2006, August 2006, February 2007, and 
December 2008 VA sent the Veteran letters informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2006, December 
2006, and March 2009 rating decisions, February 2007 and 
August 2007 SOCs, and March 2009 SSOC explained the basis 
for the RO's action, and the SOCs and SSOC provided him with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative 
to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of 
error as to the first element of VCAA notice has been 
rebutted in this case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we 
note that the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  This 
requirement was fulfilled in the May 2006, February 2007, 
and December 2008 letters which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a 
claim on its merits, the evidence must preponderate against 
the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

A.  Increased Initial Evaluation for PTSD

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against an adverse decision based upon 
a single, incomplete, or inaccurate report, and to enable VA 
to make a more precise evaluation of the disability level 
and any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In a March 2006 rating decision the RO granted the Veteran's 
claim for service connection for PTSD and assigned a 50 
percent evaluation effective from the date of receipt of the 
Veteran's claim, which was October 12, 2005.  The RO 
increased the Veteran's evaluation to 70 percent, effective 
January 10, 2009, in a March 2009 rating decision, issued 
after the Veteran perfected his appeal.

Diagnostic Code 9411 provides, in pertinent part, for the 
following evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and an inability to establish and 
maintain effective relationships.

100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

Reviewing the evidence of record, the Board notes that the 
Veteran has been treated at a Vet Center since September 
2005.  It was noted at his initial treatment that he had 
longstanding chronic and severe PTSD symptoms.  He was 
diagnosed with chronic, severe PTSD, depression, and 
dysthymia at October 2005 VA treatment.  He reported that he 
could not work or be around people, distrusted authority, 
and had poor concentration, anger, difficulty sleeping, 
nightmares, intrusive thoughts and memories, and 
hypervigilance.  The treating psychiatrist noted that the 
Veteran had a constricted affect, depressed mood, difficulty 
staying on subject, and suicidal/homicidal ideation.  He did 
not have delusions.  At November 2005 VA treatment the 
Veteran said that he was unable to tolerate fluoxetine but 
found that with prazosin he had improved sleep and fewer 
nightmares.  He later complained of nightmares and intrusive 
thoughts at December 2005 Vet Center treatment.  

The Veteran had a private psychiatric examination in 
December 2005.  He had lived alone for the last five years 
and had two friends whom he saw infrequently.  His sisters 
lived out of state and he saw them "very infrequently."  
His daily activities included waking up at 5 a.m., doing odd 
jobs, taking care of his home, and watching television from 
8 p.m. until he fell asleep.  He said he frequently recalled 
combat in Vietnam and had frequent nightmares of people 
breaking in and of being overrun by Viet Cong.  He once 
awoke from a nightmare and threw a television remote control 
across the room, thinking it was a grenade.  Noises such as 
firecrackers and automobiles backfiring led to him jumping, 
ducking for cover, or attacking someone else.  The Veteran 
tried to avoid talking about the war or interacting with 
others because he felt anxious and irritable around them.  
He always felt on guard and kept a gun and axe at home. 
While he had not attempted suicide, he said he frequently 
wished for death.

The examiner noted that the Veteran had a depressed affect 
and was constricted, and that his speech was not pressured 
but was rambling and circumstantial.  Insight and judgment 
were good and there were no hallucinations or delusions.  He 
was distractible and had some trouble focusing, but his 
comprehension was good and he was fully oriented.  He did 
not exhibit suicidal ideation during the examination.  The 
Veteran was diagnosed with PTSD, chronic, related to combat 
experience.  His was assigned a GAF score of 60, which was 
also noted to be his best score for the prior year.

It was noted at February 2006 VA treatment that the Veteran 
was unable to tolerate much interpersonal contact.  He found 
it hard to get out of his trailer and spent time obsessing 
about what he termed "stupid things."

The Veteran had a private psychiatric evaluation in August 
2006 as part of a Social Security disability claim.  He 
reported being depressed since his time in Vietnam and being 
unable to enjoy life.  His sleep was sporadic and he had 
passive wishes for death without current active suicidal 
thoughts.  His energy level had been poor, and he described 
his focus and concentration as "average."  In addition, 
the Veteran said that he isolated himself, had intrusive 
memories once or twice a week, flashbacks, a shortened sense 
of future, an increased startle response, and hypervigilance 
that included having a gun and installing microphones around 
his property to listen for intruders.  He had been fired 
from some jobs for not getting along with others and was 
currently working odd jobs.  He was able to perform 
activities of daily living.

The examining psychiatrist noted that the Veteran was 
adequately groomed, sat comfortably without psychomotor 
abnormality or pain behavior, and had fair to low eye 
contact.  His speech was clear and appropriate, mood 
depressed, affect bland to flat, and his thought processes 
revealed no psychotic symptoms, suicidal or homicidal 
thoughts.  He was oriented to person, place, time and 
situation, could register and recall three objects in five 
minutes without difficulty, knew his birthday, and knew the 
current President but named the prior President incorrectly.  
The psychiatrist felt that the Veteran's depressive and PTSD 
symptoms had mild to minimal impact on his functioning since 
he was able to perform odd jobs, although it was noted that 
irritability could cause difficulty and that stress could 
increase his depression.  The Veteran was diagnosed with 
PTSD and depressive disorder, NOS (not otherwise specified), 
mild to moderate, and he was assigned a GAF score of 
approximately 60.

At January 2007 treatment it was noted that the Veteran was 
struggling with PTSD symptoms.  March 2007 Vet Center 
treatment notes indicate that the Veteran arrived late, had 
not bathed or shaved, and had more frequent nightmares.  He 
was advised to avoid the news.  The Veteran said at April 
2007 VA treatment that his mood was "up and down" and he 
was noted to be less depressed for no apparent reason.  It 
was noted at July 2007 VA treatment that he had persistent 
dysthymia and was unable to commit to medications except for 
smoking cessation.  At January 2008 VA treatment, he was 
described as getting "all balled up" in relationships, no 
matter how casual.  In May 2008, the Veteran described his 
attempts to leave his stressful environment but noted that 
that would mean interacting successfully with others.  He 
was still isolating and had nightmares and an unstable mood.  

The Veteran had an examination arranged through VA QTC 
services in January 2009, at which he reported isolating 
himself and withdrawing from relationships.  He had 
nightmares of the Viet Cong and had an episode in which he 
grabbed a remote control from his wife and threw it into a 
closet because he thought it was a grenade.  There was 
increased startle response with two episodes of hitting 
people.  He avoided movies about Vietnam and it was a big 
effort for him to get himself out of his trailer.  The 
Veteran would "zone out" and stare at a wall for hours.  
He had frequent flashes of thinking about killing himself, 
denied homicidal ideation, and kept a weapon for protection, 
although not near his bed.  Although he reported seeing 
shadows and "ducking" at times, he denied frank visual and 
audio hallucinations.  He rated his depression as a nine out 
of ten, and said that it is a ten at its worst.  

The examining psychiatrist felt that the Veteran's 
orientation was within normal limits, his appearance, 
hygiene, and behavior appropriate, and that he maintained 
good eye contact during the examination.  The Veteran's 
affect and mood showed findings of dysphoria, and a 
dysphoric mood and obvious distress were exhibited when 
talking about combat.  His speech was circumstantial and had 
a low tone and his concentration was within normal limits.  
Panic attacks were absent and there were signs of increased 
suspiciousness around people.  The examiner felt that the 
Veteran's memory was impaired to a mild degree.  He was 
diagnosed with PTSD, and the examiner felt that his alcohol 
dependence and major depression were as a result of it.  He 
assigned the Veteran a GAF score of 60 and it was noted that 
he exhibited significant isolative behaviors.

At March 2009 VA treatment it was noted that the Veteran 
continued to have intrusive memories, irritability, sleep 
disturbance with nightmares, and social isolation.  It was 
noted that he had chronic PTSD, resistant to treatment and 
medications.

J.A.B., a Vet Center psychiatrist, wrote in April 2009 that 
he had treated the Veteran for three years and had diagnosed 
him with PTSD, chronic type, and recurrent depression.  Dr. 
B said he feels that the Veteran meets the criteria in 
sections A, B, C, and D of the DSM-IV for PTSD.  He further 
wrote that the Veteran has been severely disabled from PTSD 
since their first contact, and that he has difficulty 
expressing himself regarding the severity of his symptoms 
due to his SEAL training and Native American heritage.  The 
Veteran cannot work due to the severity and chronic nature 
of his service-connected symptoms, and Dr. B said he feels 
it is extremely doubtful that the Veteran would ever be able 
to return to work, even in a sheltered workshop setting.

S.R. wrote in May 2009 that he had known the Veteran since 
December 2000 and that the Veteran worked for his company 
from 2000 to 2002.  Although the Veteran was a productive 
employee, Mr. R wrote that he was unable to handle direction 
or supervision.  Supervisors were afraid of his outbursts 
and eventually everyone, including the Veteran, became 
uncomfortable.  Mr. R feels that the Veteran left his firm 
because of nervous condition associated with his military 
service.

R.B. of the Vet Center testified at the June 2009 hearing 
that he has known the Veteran since September 2005 and that 
he has been unemployable since then due to PTSD.

Upon a careful review of the evidence, the Board finds that 
the record supports a schedular evaluation of 70 percent, 
but no higher, for the Veteran's PTSD for the entire rating 
period on appeal, beginning on October 12, 2005.  The record 
shows that his condition has been manifested by the 
following symptoms from the criteria for a 70 percent 
evaluation: suicidal ideation, impaired impulse control, 
difficulty in adapting to stressful circumstances, including 
work or worklike settings, and an inability to establish and 
maintain effective relationships.

While the GAF score of 60 which the Veteran was assigned at 
the December 2005 and August 2006 examinations may suggest 
that his symptomatology was moderate, the record as a whole 
shows that the Veteran has had symptoms associated with a 70 
percent rating.  As a result of his PTSD, he has not been 
able to maintain regular employment, has suffered from 
depression, and has isolated himself.  Mr. B testified that 
the Veteran does not complain, and that getting information 
out of him is like "pulling teeth."  At his August 2006 
examination, when asked about his chief complaint, the 
Veteran replied, "I filled out that form that explained all 
of that."  Therefore, the Board notes that the examiners 
may have felt that the Veteran's PTSD symptoms were less 
severe than they were.  Furthermore, the letter from Mr. R 
shows that the Veteran's employability has been adversely 
affected by his symptoms.

In finding that the Veteran does not have the symptoms 
associated with a 100 percent evaluation under the Rating 
Schedule criteria, the Board notes the evidentiary record 
does not show that he has gross impairment in thought 
processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time and place, or memory loss for names of close relatives, 
his own occupation, or his own name.  At the December 2005 
examination it was noted that his insight and judgment were 
good, he was fully oriented, did not hallucinations or 
delusions, and was described as "neatly kempt."  At the 
August 2006 examination the Veteran was oriented to person, 
place, time, and situation, his thought process revealed ho 
psychotic symptoms, his speech was clear, and he sat 
comfortably without psychomotor abnormality or pain 
behavior.  Furthermore, the Veteran was able to perform 
activities of daily living and had performed "odd jobs" 
for work.  At the January 2009 examination, his orientation 
was within normal limits, his appearance, hygiene, 
communication, and concentration were within normal limits, 
and no delusions were observed.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, and with 
consideration of the doctrine of giving the benefit of the 
doubt to the Veteran, we find that his PTSD more nearly 
approximates the rating criteria for a 70 percent evaluation 
for the entire claims period beginning on October 12, 2005.

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the Veteran should have a 
"staged" rating for his service connected disability.  
Upon reviewing the longitudinal record in this case, the 
Board finds that at no time since the filing of the 
Veteran's claim for service connection in October 2005 has 
his PTSD been more disabling than as currently rated under 
the present decision.

B.  Earlier Effective Date for Award of Service Connection 
for PTSD

The Veteran was denied service connection for PTSD in a 
September 1999 rating decision.  He did not appeal the 
decision, and it became final.  He filed another claim for 
service connection for PTSD based on the submission of new 
and material evidence on October 12, 2005.  Following 
adjudication of that claim, service connection was granted, 
with an effective date of October 12, 2005, the date of 
filing of the reopened claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
disability compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean, except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

If a decision by the RO goes unappealed, it is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities, or on the basis of clear 
and unmistakable error (CUE), as provided in 38 C.F.R. § 
3.105. 38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it 
is the kind of error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
In order for a claim of CUE to be valid, there must have 
been an error in the prior adjudication of the claim; either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to 
give due process," or any other general, non-specific claim 
of "error" meet the restrictive definition of CUE.  Fugo, 
6 Vet. App. at 44.

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1)  [E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied;

(2)  the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and

(3)  a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 
313-14.

The Veteran was denied service connection in the 1999 rating 
decision in part because the August 1999 VA examiner had 
found that he did not meet the full criteria for a diagnosis 
of PTSD and there was no other medical evidence of record 
showing such a diagnosis.  July 1999 VA treatment records 
which were associated with the claims file after the 
September 1999 rating decision show that a VA social worker 
diagnosed the Veteran with PTSD according to the DSM-IV.  
The Board notes that VA has long recognized a duty to assist 
claimants in developing evidence pertinent to their claims, 
going back many years before the November 2000 enactment of 
the VCAA.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (1998).  In any event, however, the Court has 
clearly held that VA's failure in the duty to assist cannot 
be the basis for a CUE claim.  Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994).  Therefore, the September 1999 rating 
decision cannot be found to be a product of CUE because none 
of the prongs of the Damrel test were met. 

Since there is no showing of CUE, the holding of the Court 
of Appeals for Veterans Claims in Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) dictates that the Veteran's claim for an 
earlier effective date must fail.  The Veteran was awarded 
service connection for PTSD as of the date of his October 
12, 2005 reopened claim.  Therefore, any attempt to receive 
service connection before that date would, in effect, 
constitute a "freestanding" claim for an earlier effective 
date, and "such a possibility vitiates the rule of 
finality."  Rudd, 20 Vet. App. at 300.  A freestanding 
claim for an earlier effective date for a 70 percent 
evaluation for the service-connected PTSD seeks a benefit 
not provided by law.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  As noted above, when the law is dispositive 
against a claim, as here, the claim must be denied or the 
appeal terminated.  Sabonis, 6 Vet. App at 430.  Therefore, 
pursuant to Rudd, 20 Vet. App. at 300, this aspect of the 
appeal must be denied.  

C.  TDIU

The Veteran contends that he is unable to secure and 
maintain substantially gainful employment due to his 
service-connected disabilities.

Total disability ratings for compensation based on 
individual unemployability may be assigned when the combined 
schedular rating for the claimant's service-connected 
disabilities is less than 100 percent, and when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age, 
provided that, if there is only one such disability, this 
disability is ratable at 60 percent or more, or, if there 
are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities sufficient to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given 
to the Veteran's level of education, special training, and 
previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities, as evaluated 
under the VA Rating Schedule, are:  PTSD, evaluated as 70 
percent disabling; umbilical hernia, evaluated as 20 percent 
disabling; and tinnitus, evaluated at 10 percent.  His 
combined service-connected disability evaluation is 
80 percent.  Therefore, the Veteran meets the threshold 
criteria for schedular consideration for a grant of TDIU 
under 38 C.F.R. § 4.16(a), because he has a combined rating 
of at least 70 percent, including at least one disability 
rated at 40 percent or higher.

In addition to the medical evidence discussed above, the 
Board notes the Dr. B wrote in his April 2009 letter that 
the Veteran's PTSD, tinnitus, and hernia have prevented him 
from performing gainful employment since 2003.  Dr. B feels 
that it is extremely unlikely that the Veteran will ever be 
able to return to work, even in a sheltered workshop 
setting.  Mr. R wrote in May 2009 that the Veteran was 
unable to handle direction during his 2000 to 2002 
employment with Mr. R's company.  Supervisors were afraid of 
his outbursts, and eventually everyone, including the 
Veteran, became uncomfortable.  Mr. R feels that the Veteran 
left his company due to a nervous condition associated with 
prior military service.  Mr. B testified at the June 2009 
hearing that the Veteran cannot work because of his 
inability to get along with people.

The Board notes that at the August 2006 examination the 
Veteran reported doing "odd jobs."  However, we believe 
that type of position would constitute "marginal 
employment" and not a "substantially gainful occupation."  
Therefore, it does not disqualify the Veteran from an award 
of TDIU.  See 38 C.F.R. § 4.15.

Based on the entire record, and with consideration of the 
doctrine of giving the benefit of the doubt to the Veteran, 
the Board finds that the Veteran's service-connected 
disabilities prevent him from securing and following any 
type of substantially gainful employment 

ORDER

From October 12, 2005, to January 10, 2009, an increased 
initial evaluation of 70 percent for PTSD is granted.

From January 10, 2009, an evaluation in excess of 70 percent 
for PTSD is denied.

The appeal for an effective date earlier than October 12, 
2005, for the award of service connection for PTSD is 
denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


